DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species (I-A), claims 1-7 and 9 in the reply filed on 05/06/2021 is acknowledged.
Claims 1-7 and 9 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites the limitation “the period” in line 7. There is insufficient antecedent basis for this limitation in the claim.
 	Claim 9 recites the limitation “the period” in line 8. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tziperman et al, US 2013/0182110 in view of Fukamachi et al, US 2012/0019655.
 	Regarding claim 1, Tziperman discloses a device (fig. 1, element 140; para 0034; a cameras assembly) comprising: 
 	an image recognizer configured to acquire an image using a camera for photographing the exterior of a vehicle and execute processing for recognizing license plate information included in the image at intervals of a predetermined period (para 0035-0036 and 0047; camera captures images continuously or periodically during predefined time periods of parked vehicles, including the license plate number (LPN) of the parked vehicles); and 
 	a period determiner configured to determine the period to perform the recognition processing on the basis of a length of time in which a license plate of another vehicle stays within a field of view of the camera (para 0037, 0042, and 0047; camera application is able to accord the vehicle that has parked an LPN that has been captured for that vehicle while within the Field Of View (FOV) of camera either prior to, during or after the parking time. camera application detects the incoming vehicle, record the time the vehicle has started parking, extract the LPN of the parked vehicle, detect that the vehicle has left the parking spot, and record the end of parking time).
 	Tziperman discloses claim 1 as enumerated above, but Tziperman does not explicitly disclose an in-vehicle device installed in a vehicle as claimed.
 	However, Fukamachi discloses the object detection device includes an ECU, a millimeter-wave radar, and a camera. The object detection device is mounted on a vehicle as a movable body (fig. 1; para 0038). 
 	Therefore, taking the combined disclosures of Tziperman and Fukamachi as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the object detection device includes an ECU, a millimeter-wave radar, and a camera. The object detection device is mounted on a vehicle as a movable body as taught by Fukamachi into the invention of Tziperman for the benefit of detecting an object with high accuracy regardless of its position in the image (Fukamachi: para 0002).
 	Regarding claim 2, the in-vehicle device according to claim 1, Tziperman in the combination further disclose wherein the period determiner shortens the period when the time in which the license plate of the other vehicle stays within the field of view of the camera is shorter (para 0037, 0042, and 0047).
 	Regarding claim 3, the in-vehicle device according to claim 1, Tziperman in the combination further disclose wherein the period determiner acquires a value relating to the time in which the license plate of the other vehicle stays within the field of view of 
 	Regarding claim 4, the in-vehicle device according to claim 1, Tziperman in the combination further disclose comprising 
 	an information acquirer configured to acquire environment information, which is information relating to a road environment on the periphery of the vehicle (para 0035-0036 and 0047; the road lanes that include parking spots that are within the field of view of camera are referred to hereinafter as supervised parking lanes), 
 	wherein the period determiner estimates the time in which the license plate of the other vehicle stays within the field of view of the camera on the basis of the environment information (para 0037, 0042, and 0047).
 	Regarding claim 5, the in-vehicle device according to claim 4, Tziperman in the combination further disclose wherein the environment information is acquired on the basis of a result of comparison between a current position of the vehicle and a road database (para 0025-0037 and 0047).
 	Regarding claim 6, the in-vehicle device according to claim 4, Tziperman in the combination further disclose wherein the environment information is acquired from a roadside device (fig. 1, element 140; para 0034).
 	Regarding claim 7, the in-vehicle device according to claim 4, Tziperman in the combination further disclose wherein the environment information is at least one of information relating to a number of lanes (para 0035-0036 and 0047), information relating to a road width, and information relating to a relative position relative to an intersection.
Regarding claim 9, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VAN D HUYNH/Primary Examiner, Art Unit 2665